The suit was at the instance of the district attorney to abate a nuisance maintained by the defendant in selling and threatening to sell intoxicating liquors, in violation of a certain ordinance adopted, under the initiative, by the electors of Sonoma County at the general election held November 5, 1912. The principal question here is as to the validity of said ordinance. We are, however, relieved of the duty of considering the various objections to said ordinance urged by counsel for appellant in the briefs and at the oral argument, as the matter is foreclosed by the decision of the supreme court in the Application of E. N. Ellsworth for a writ ofhabeas corpus, 165 Cal. 677, [133 P. 272].
In view of that decision, the only remaining question that might give rise to an honest difference of opinion is whether the violation of the ordinance, which prescribes no penalty, should subject one to the charge of maintaining a nuisance within the definition of that term as found in the statute.
At the oral argument, though, it was stated and not denied that the defendant had voluntarily enlarged his business as *Page 809 
hotel-keeper so as to remove him from the inhibition of said ordinance, and, as we are informed said ordinance has been made complete by suitable action of the board of supervisors, the suggested consideration is virtually a moot question and may be passed as of only academic importance.
The judgment is affirmed.
Chipman, P. J., and Hart, J., concurred.